In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00040-CR

____________________


SCOTT CHARLES HUGHES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 85048




MEMORANDUM OPINION
	Pursuant to a plea bargain agreement, appellant Scott Charles Hughes pled guilty to
forgery.  The trial court found Hughes guilty and assessed punishment at two years of
confinement in a state jail facility, then suspended imposition of the sentence, placed Hughes
on community supervision for five years, and assessed a $750 fine.  On December 9, 2008,
the State filed a motion to revoke Hughes's community supervision.  Hughes pled "true" to
three violations of the terms of the community supervision order.  The trial court found that
Hughes violated the terms of the community supervision order, revoked Hughes's community
supervision, and imposed a sentence of two years of confinement in a state jail facility. 
	Hughes's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On April 30, 2009, we granted an extension of time for appellant to file a pro
se brief.  We received no response from the appellant.  
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice
Submitted on August 11, 2009
Opinion Delivered August 26, 2009
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.